DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
Claims 1-20 are currently pending and examined below.  Claims 1, 10 and 15 have been amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
Applicant’s amendment and argument filed on 05/16/2022 regarding the previous action are persuasive.  However, upon further consideration, a new ground of rejection is made in view of citations in combination below.

Claim Objections
Claim 10 is objected to because of the following informalities:  
“, by a controller system configured to control an autonomous operation of a vehicle and” in claim 10, lines 4-5 is a newly amended subject matter that was not in claim 10 filed 12/27/2021.  There should be proper underlining for a newly amended subject matter.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 15, line 5, the recitation “the vehicle” lacks proper antecedent basis in the claim. 
Claims 16-20 are rendered indefinite due to their ultimate dependence from claim 1.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Emura et al. (US 20180093676 A1; hereinafter Emura) in view of Shalev-Shwartz et al. (US 20190291727 A1; hereinafter Shalev-Shwartz).

Regarding claim 1, Emura discloses:
A method comprising: 
determining, by a controller system (Fig. 1 – vehicle controller 7) configured to control an autonomous operation of a vehicle (Fig. 1 – vehicle 1), a first action (first behavior “Lane change”; Fig. 5B, [0150]-[0155], [0179]-[0192]) to be performed by the vehicle and a reason (“There is a merging lane ahead” ; Fig. 5B, [0150]-[0155], [0179]-[0192]) which served as a basis for determining the first action to be performed by the vehicle, wherein the first action is determined using one or more internal maps derived from a first internal map (map information; [0139]) that has been generated based on information from a plurality of sensors (Fig. 1 – detector 6)(first behavior is generated based on map information acquired about the surrounding situation of the vehicle 1; [0139], [0150]-[0155], [0179]-[0192]), and the reason for the first action relates to a rule triggered based on information stored in the first internal map (“There is a merging lane ahead” indicates a merging lane from map information so lane merge is triggered; Fig. 5B, [0150]-[0155], [0179]-[0192]); 
generating, by the controller system, a user interface (Fig. 1 - notification unit 92 and operating unit 51) that includes an indication of the first action (Fig. 5B – 59b “Lane change” in a highlighted manner) to be performed by the vehicle and an indication of the reason (Fig. 5B – 59 “There is a merging lane ahead”), wherein the user interface is output on a display device (Fig. 1 – information notification device) of a user, wherein the user is in the vehicle (the driver must be in the vehicle 1 to interact with notification unit 92 of vehicle 1; Fig. 1) or remotely located from the vehicle, and wherein the output of the user interface comprises displaying the indication of the first action simultaneously with the indication of the reason prior to the controller system executing performance of the first action by the vehicle (the vehicle controller 7 causes the notification unit 92 provide notification regarding the first behavior “Lane change” with “There is a merging lane ahead” prior to performing the first behavior; Fig. 5B, [0150]-[0155], [0179]-[0192]); and 
deciding, by the controller system, whether to proceed with the first action (vehicle controller 7 determines whether or not to perform the first behavior after a second predetermined time; Fig. 5B, [0150]-[0155], [0179]-[0192]).

Emura does not specifically disclose:
wherein the first action is determined based on simulating a possible scenario.

However, Shalev-Shwartz discloses:
wherein the first action (action; [0137]) is determined based on simulating a possible scenario (self-constructed simulator; [0207])(action is determined using recorded data or self-constructed simulator; [0137], [0191]-[0196], [0207]), using one or more internal maps derived from a first internal map (map data; [0137]) that has been generated based on information from a plurality of sensors (sensors included in the vehicle 200; [0137], [0191]-[0196]).

Emura and Shalev-Shwartz are both considered to be analogous because they are in the same field of assisted driving.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emura’s assisted driving to further incorporate Shalev-Shwartz’s simulated scenario for the advantage of determining all the possible outcomes which results in safer driving (Shalev-Shwartz’s [0207]).

Regarding claim 2, Emura discloses:
wherein the user interface indicates an interaction between the vehicle and an object in an environment around the vehicle in the absence of performing the first action (notification unit 92 indicates a travel environment where the vehicle 1 can travel in a normal way without requiring a lane change or acceleration and deceleration of the vehicle; Fig. 10A, [0224]).  

Regarding claim 3, Emura discloses:
wherein the user interface indicates an interaction between the vehicle and an object in an environment around the vehicle in connection with performing the first action (notification unit 92 indicates an interaction between the vehicle 1 and a vehicle merging from the left side while performing the first behavior; Fig. 5A, [0150]-[0155], [0179]-[0192]).  

Regarding claim 4, Emura discloses:
wherein the user interface includes at least one graphical element representing the vehicle performing the first action (Fig. 23B – symbol 233 indicating the first behavior corresponding to the travel environment illustrated in Fig. 5A; [0323]-[0326]) and at least one graphical element representing the reason (“There is a merging lane ahead” ; Fig. 5B, [0150]-[0155], [0179]-[0192]).

Regarding claim 5, Emura discloses:
wherein the decision whether to proceed with the first action is based on updated information received from the plurality of sensors after the first action is determined (the vehicle controller 7 determines whether or not to perform the first behavior after not receiving second behavior within the second predetermined time; [0157]- [0158]).

Regarding claim 6, Emura discloses:
wherein the user interface includes an indication of a second action (a previous behavior before the vehicle controller 7 determines that the first behavior is the most suitable for the current travel environment; [0151]) determined prior to the determining of the first action, the second action being an action that has been performed to completion or an action superseded by the first action (the previous behavior before the vehicle controller 7 determines that the first behavior is the most suitable for the current travel environment is before the first behavior; [0151]).

Regarding claim 7, Emura discloses:
further comprising: 
receiving, by the controller system, input (second behavior; [0150]-[0156]) provided by the user in response to viewing the user interface on the display device (second behavior is executed by the driver via operating unit 51 in response to viewing the notification unit 92; [0150]- [0156]); and 
aborting, by the controller system, the first action in response to the input from the user (the vehicle controller 7 performs the second behavior, thus aborting the plan for first behavior; [0157]-[0158]).

Regarding claim 9, Emura discloses:
further comprising: 
transmitting, by the controller system, data for outputting the user interface on the display device (vehicle controller 7 transmits various information items pertaining to travel of vehicle 1 to be outputted to and displayed on notification unit 92 of information notification device like in Fig. 5B; Fig. 1, [0159], [0161]).

Regarding claim 10, Emura discloses: 
A non-transitory computer-readable medium (Fig. 1 – storage unit 8) storing instructions that, when executed by one or more processors (Fig. 1 – vehicle controller 7), cause the one or more processors to perform operations including: 
determining, by a controller system (Fig. 1 – vehicle controller 7) configured to control an autonomous operation of a vehicle (Fig. 1 – vehicle 1), a first action (first behavior “Lane change”; Fig. 5B, [0150]-[0155], [0179]-[0192]) to be performed by the vehicle and a reason (“There is a merging lane ahead” ; Fig. 5B, [0150]-[0155], [0179]-[0192]) which served as a basis for determining the first action to be performed by the vehicle, wherein the first action is determined using one or more internal maps derived from a first internal map (map information; [0139]) that has been generated based on information from a plurality of sensors (Fig. 1 – detector 6)(first behavior is generated based on map information acquired about the surrounding situation of the vehicle 1; [0139], [0150]-[0155], [0179]-[0192]), and the reason for the first action relates to a rule triggered based on information stored in the first internal map (“There is a merging lane ahead” indicates a merging lane from map information so lane merge is triggered; Fig. 5B, [0150]-[0155], [0179]-[0192]); 
generating a user interface (Fig. 1 - notification unit 92 and operating unit 51) that includes an indication of the first action (Fig. 5B – 59b “Lane change” in a highlighted manner) to be performed by the vehicle and an indication of the reason (Fig. 5B – 59 “There is a merging lane ahead”), wherein the user interface is output on a display device (Fig. 1 – information notification device) of a user, wherein the user is in the vehicle (the driver must be in the vehicle 1 to interact with notification unit 92 of vehicle 1; Fig. 1) or remotely located from the vehicle, and wherein the output of the user interface comprises displaying the indication of the first action simultaneously with the indication of the reason prior to the one or more processors executing performance of the first action by the vehicle (the vehicle controller 7 causes the notification unit 92 provide notification regarding the first behavior “Lane change” with “There is a merging lane ahead” prior to performing the first behavior; Fig. 5B, [0150]-[0155], [0179]-[0192]); and 
deciding whether to proceed with the first action (vehicle controller 7 determines whether or not to perform the first behavior after a second predetermined time; Fig. 5B, [0150]-[0155], [0179]-[0192]).

Emura does not specifically disclose:
wherein the first action is determined based on simulating a possible scenario.

However, Shalev-Shwartz discloses:
wherein the first action (action; [0137]) is determined based on simulating a possible scenario (self-constructed simulator; [0207])(action is determined using recorded data or self-constructed simulator; [0137], [0191]-[0196], [0207]), using one or more internal maps derived from a first internal map (map data; [0137]) that has been generated based on information from a plurality of sensors (sensors included in the vehicle 200; [0137], [0191]-[0196]).

Emura and Shalev-Shwartz are both considered to be analogous because they are in the same field of assisted driving.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emura’s assisted driving to further incorporate Shalev-Shwartz’s simulated scenario for the advantage of determining all the possible outcomes which results in safer driving (Shalev-Shwartz’s [0207]).

Regarding claim 11, Emura discloses: 
wherein the user interface indicates an interaction between the vehicle and an object in an environment around the vehicle in the absence of performing the first action (notification unit 92 indicates a travel environment where the vehicle 1 can travel in a normal way without requiring a lane change or acceleration and deceleration of the vehicle; Fig. 10A, [0224]).

Regarding claim 12, Emura discloses:
wherein the user interface indicates an interaction between the vehicle and an object in an environment around the vehicle in connection with performing the first action (notification unit 92 indicates an interaction between the vehicle 1 and a vehicle merging from the left side while performing the first behavior; Fig. 5A, [0150]-[0155], [0179]-[0192]).

Regarding claim 13, Emura discloses:
wherein the user interface includes an indication of a second action (a previous behavior before the vehicle controller 7 determines that the first behavior is the most suitable for the current travel environment; [0151]) determined prior to the determining of the first action, the second action being an action that has been performed to completion or an action superseded by the first action (the previous behavior before the vehicle controller 7 determines that the first behavior is the most suitable for the current travel environment is before the first behavior; [0151]).

Regarding claim 14, Emura discloses:
the operations further comprising: 
receiving input (second behavior; [0150]-[0156]) provided by the user in response to viewing the user interface on the display device (second behavior is executed by the driver via operating unit 51 in response to viewing the notification unit 92; [0150]- [0156]); and 
aborting the first action in response to the input from the user (the vehicle controller 7 performs the second behavior, thus aborting the plan for first behavior; [0157]-[0158]).

Regarding claim 15, Emura discloses:
A system (Fig. 1 – vehicle 1) comprising:
a plurality of sensors (Fig. 1 – detector 6); and 
a controller system (Fig. 1 – vehicle controller 7) configured to: 
determine, a first action (first behavior “Lane change”; Fig. 5B, [0150]-[0155], [0179]-[0192]) to be performed by the vehicle and a reason (“There is a merging lane ahead” ; Fig. 5B, [0150]-[0155], [0179]-[0192]) which served as a basis for determining the first action to be performed by the vehicle, wherein the first action is determined using one or more internal maps derived from a first internal map (map information; [0139]) that has been generated based on information from a plurality of sensors (Fig. 1 – detector 6)(first behavior is generated based on map information acquired about the surrounding situation of the vehicle 1; [0139], [0150]-[0155], [0179]-[0192]), and the reason for the first action relates to a rule triggered based on information stored in the first internal map (“There is a merging lane ahead” indicates a merging lane from map information so lane merge is triggered; Fig. 5B, [0150]-[0155], [0179]-[0192]); 
generate a user interface (Fig. 1 - notification unit 92 and operating unit 51) that includes an indication of the first action (Fig. 5B – 59b “Lane change” in a highlighted manner) to be performed by the vehicle and an indication of the reason (Fig. 5B – 59 “There is a merging lane ahead”), wherein the user interface is output on a display device (Fig. 1 – information notification device) of a user, wherein the user is in the vehicle (the driver must be in the vehicle 1 to interact with notification unit 92 of vehicle 1; Fig. 1) or remotely located from the vehicle (the vehicle controller 7 causes the notification unit 92 provide notification regarding the first behavior “Lane change” with “There is a merging lane ahead” prior to performing the first behavior; Fig. 5B, [0150]-[0155], [0179]-[0192]), and wherein the output of the user interface comprises displaying the indication of the first action simultaneously with the indication of the reason prior to the controller system executing performance of the first action by the vehicle (the vehicle controller 7 causes the notification unit 92 provide notification regarding the first behavior “Lane change” with “There is a merging lane ahead” prior to performing the first behavior; Fig. 5B, [0150]-[0155], [0179]-[0192]); and 
decide whether to proceed with the first action (vehicle controller 7 determines whether or not to perform the first behavior after a second predetermined time; Fig. 5B, [0150]-[0155], [0179]-[0192]).

Emura does not specifically disclose:
wherein the first action is determined based on simulating a possible scenario.

However, Shalev-Shwartz discloses:
wherein the first action (action; [0137]) is determined based on simulating a possible scenario (self-constructed simulator; [0207])(action is determined using recorded data or self-constructed simulator; [0137], [0191]-[0196], [0207]), using one or more internal maps derived from a first internal map (map data; [0137]) that has been generated based on information from a plurality of sensors (sensors included in the vehicle 200; [0137], [0191]-[0196]).

Emura and Shalev-Shwartz are both considered to be analogous because they are in the same field of assisted driving.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emura’s assisted driving to further incorporate Shalev-Shwartz’s simulated scenario for the advantage of determining all the possible outcomes which results in safer driving (Shalev-Shwartz’s [0207]).

Regarding claim 16, Emura discloses:
wherein the user interface indicates an interaction between the vehicle and an object in an environment around the vehicle in the absence of performing the first action (notification unit 92 indicates a travel environment where the vehicle 1 can travel in a normal way without requiring a lane change or acceleration and deceleration of the vehicle; Fig. 10A, [0224]).

Regarding claim 17, Emura discloses:
wherein the user interface indicates an interaction between the vehicle and an object in an environment around the vehicle in connection with performing the first action (notification unit 92 indicates an interaction between the vehicle 1 and a vehicle merging from the left side while performing the first behavior; Fig. 5A, [0150]-[0155], [0179]-[0192]).  

Regarding claim 18, Emura discloses:
wherein the user interface includes an indication of a second action (a previous behavior before the vehicle controller 7 determines that the first behavior is the most suitable for the current travel environment; [0151]) determined prior to the determining of the first action, the second action being an action that has been performed to completion or an action superseded by the first action (the previous behavior before the vehicle controller 7 determines that the first behavior is the most suitable for the current travel environment is before the first behavior; [0151]).

Regarding claim 19, Emura discloses:
wherein controller system is further configured to: 
receive input (second behavior; [0150]-[0156]) provided by the user in response to viewing the user interface on the display device (second behavior is executed by the driver via operating unit 51 in response to viewing the notification unit 92; [0150]- [0156]); and 
abort the first action in response to the input from the user (the vehicle controller 7 performs the second behavior, thus aborting the plan for first behavior; [0157]-[0158]).

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Emura, in view of Shalev-Shwartz and in view of Piemonte et al. (US 10976178 B2; hereinafter Piemonte).

Regarding claim 8, Emura and Shalev-Shwartz do not specifically disclose:
wherein the user and the display device are remotely located from the vehicle.

However, Piemonte discloses:
wherein the user and the display device are remotely located from the vehicle (the user and the user device are deployed at central location away from the autonomous vehicle; col. 3, lines 24-31).

Emura and Piemonte are both considered to be analogous because they are in the same field that allows interactions and control of a vehicle and presents decisions on a user interface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakai’s display device to further incorporate Piemonte’s user device made available remotely away from the vehicle. Doing so would allow the user to remotely interact with the vehicle through user interface and maintain control and understanding of decisions or actions planned by the autonomous machines (Piemonte’s background).

Regarding claim 20, Emura and Shalev-Shwartz do not specifically disclose:
wherein the user and the display device are remotely located from the vehicle.

However, Piemonte discloses:
wherein the user and the display device are remotely located from the vehicle (the user and the user device are deployed at central location away from the autonomous vehicle; col. 3, lines 24-31).

Emura and Piemonte are both considered to be analogous because they are in the same field that allows interactions and control of a vehicle and presents decisions on a user interface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakai’s display device to further incorporate Piemonte’s user device made available remotely away from the vehicle. Doing so would allow the user to remotely interact with the vehicle through user interface and maintain control and understanding of decisions or actions planned by the autonomous machines (Piemonte’s background).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665         

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665